Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 19, 2008 Ms. Janice McGuirk Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Mail Stop 3561 RE: SuperDirectories Form 10-SB Dear Ms. McGuirk: Per your request, attached are four previous correspondence items sent to you via facsimile. We plan to file Amendment 10 on Friday, and Amendment 1 to the 10-KSB shortly thereafter. Very truly yours, Griffith, McCague & Wallace, P.C. /s/ Charles B. Jarrett, Jr. July 31, 2008 VIA FACSIMILE: 703.813.6963 Ms. Janice McGuirk Securities and Exchange Commission RE: SuperDirectories Form 10-SB Dear Ms. McGuirk: In response to Comment No. 5 in your letter of June 30, 2008, I wish to point out that we relied on the fact that the shares had been registered on a Form S-8 filed by the Company. On page 28 we say: 1. We were concerned that Mr. Wrights efforts could be constructed as an attempt to create a public market which could render our Form S-8 filing (pursuant to which the Wright shares were issued) unavailable. 2. To emphasize the point, we will add that Furthermore, all the shares had been registered under the 1933 Act on the Form S-8. (line 3) and To avoid an S-8 problem and to avoid litigation on line 7 of the final paragraph. 3. Beginning in line 13, we add: As disclosed above, our business purpose was to avoid creating problems with our use of Form S-8 to register the Wright shares and to avoid threatened litigation. 4. We also state it was a private transaction, was not a public offering, was not a tender offer and did not decrease our shareholders to less than 300. Very truly yours, Griffith, McCague & Wallace, P.C. /s/ Charles B. Jarrett, Jr. Charles B. Jarrett, Jr., Esquire CBJ/sm VIA FACSIMILE 703.813.6963 AUGUST 7, 2008 Rewrite Last Paragraph on Page 28 Pursuant to agreement effective May 1, 2008, on May 28, 2008 Mr. Wright and all the donees listed above, except Dr. Friedman and Mr. Buechel, sold their shares back to the Company. This was a total of 7,347,669 shares at a price of $0.025 per share, a gross consideration of $183,691.72. The Company had learned that Mr. Wright had contacted persons, including other shareholders, offering to sell shares. We were concerned that Mr. Wrights efforts could be construed as an attempt to create a public market which would render our Form S-8 registration (pursuant to which the Wright shares had been issued) unavailable. We placed a stop-transfer order with our transfer agent. Mr. Wright advised us that he had retained counsel and threatened litigation. To avoid an S-8 problem and litigation, we negotiated a private sale with Mr. Wright, acting on his own behalf and as representative and agent of the other sellers. There were no sales to other parties, and the Wright sellers hold no shares. Mr. Wrights reason for selling shares was he wanted cash. Mr. Wright retained an experienced securities attorney (a former attorney at the SEC) to represent himself and the other sellers in negotiating the terms of the sale. We feel the transaction was exempt under Section 4(2) of the 1933 Act as not involving a public offering. For the following reasons, the Company was of the opinion the transaction meets the Section 4(2) requirements: 1. The sellers (including Mr. Wright) were a small group, 23 in all. They were all members of Mr. Wrights family, and the other 22 persons received all of their shares by gift from Mr. Wright in February, 2006. There were no other offerees or sellers. 2. The shares were 4.6% of the total then outstanding and the total price was $183,691.72.
